SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For The Quarterly Period Ended June 30, 2014 Commission File Number: 0-52589 FLEXSHOPPER, INC. (Exact name of registrant as specified in its charter) Delaware 20-5456087 (State of jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 2700 N. Military TrailSuite 200 Boca Raton FL (Address of Principal Executive Offices) (Zip Code) (561) 367-1504 (Registrant's telephone number) 10801 Johnston Road, Suite 210, Charlotte, NC 28226 (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports requiredto be filed bySection13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted pursuant to Rule 405 of Regulation S-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes[]No[X] As of June 30, 2014, the Company had a total of 29,692,683 shares of Common Stock outstanding, excluding 376,387 outstanding shares of Series 1 Preferred Stock convertible into 2,145,406 shares of Common Stock. 1 CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS This report contains certain "forward-looking statements," within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Reform Act of 1995, and are including this statement for purposes of these safe harbor provisions. "Forward-looking statements," which are based on certain assumptions and describe our future plans, strategies and expectations, may be identified by the use of such words as "believe," "expect," "anticipate," "should," "planned," "estimated" and "potential." Examples of forward-looking statements, include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors that could cause actual results to differ materially from these estimates and most other statements that are not historical in nature. These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for commercial, mortgage, consumer and other loans, real estate values, competition, changes in accounting principles, policies or guidelines, changes in legislation or regulation, and other economic, competitive, governmental, regulatory and technological factors affecting our operations, pricing, products and services. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Further information concerning the Company and its business, including additional factors that could materially affect our financial results, is included in our other filings with the Securities and Exchange Commission. 2 FLEXSHOPPER, INC. Form 10-Q Quarterly Report Table of Contents Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 4 Consolidated Statements of Operations for the Three and Six MonthsEnded June 30, 2014and 2013 (unaudited) 5 Consolidated Statement of Changes in Stockholders' Equity for the Six months endedJune 30, 2014 (unaudited) 6 Consolidated Statements of Cash Flows for the Six months ended June 30, 2014 and 2013 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II.OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales ofEquity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5 Other Information 25 Item 6. Exhibits 25 Signatures 26 Certifications 3 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements FLEXSHOPPER, INC. CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) June30, December 31, CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $141,523 in 2014 Prepaid expenses Lease merchandise, net Assets of discontinued operations Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS: Intangible assets – patent costs Security deposits $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued payroll and related taxes Accrued expenses Liabilities of discontinued operations Total current liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY PREFERRED STOCK, net of issuance costs of COMMON STOCK ADDITIONAL PAID IN CAPITAL ACCUMULATED DEFICIT ) ) $ $ The accompanying notes to the consolidated financial statements are an integral part of these consolidated statements. 4 Table of Contents FLEXSHOPPER, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended June 30, (Unaudited) For the six months ended June 30, REVENUE: LEASE REVENUE AND FEES $ $
